              8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 1 of 19 - Page ID # 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

AuSable Capital Partners, LLC, a Delaware         )               Case No. - - - -
limited liability company,                        )
                                                  )
              Plaintiff,                          )
                                                  )
   vs.                                            )
                                                  )
Sati Exports India Private Limited, a             )                 COMPLAINT
company formed under the laws of India,           )
                                                  )
Samsara Surfaces LLC, a Georgia limited           )
liability company,                                )
                                                  )
Animesh Jaiswal, an individual,                   )
                                                  )
Alok Jaiswal, an individual, and                  )
                                                  )
              Defendants.                         )

         The Plaintiff, AuSable Capital Partners, LLC, by and through its undersigned counsel, files

this Complaint against Defendants Sati Exports India Private Limited, Samsara Surfaces LLC,

Alok Jaiswal and Animesh Jaiswal.



                                             PARTIES

         1.        AuSable Capital Partners, LLC ("AuSable") is a company organized and existing

under the laws of the State of Delaware. Matthew Galvez ("Galvez") is a resident of the State of

Wyoming and is AuSable's Managing Member.

         2.        Sati Exports India Private Limited ("Sati") is a company incorporated and

organized in India, with a principal place of business in Bangalore, India.

         3.        On information and belief, Sati uses the name "Sati" or "Sati U.S.A., LLC",

although no entity has been organized.
             8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 2 of 19 - Page ID # 2




       4.       Sati regularly ships tile and hard surface into the United States, including into the

State of Nebraska and specifically to Sunderland Tile and Stone ("Sunderland"), located in Omaha,

Nebraska.

       5.       Sunderland Tile and Stone is a seller of tile, stone and hard surfaces, and has

maintained a location at 9700 J Street, Omaha, Douglas County, Nebraska, for years.

       6.       Prior to June 2019, Sunderland was owned and operated by Sunderland Brothers

Company, a now-dissolved corporation organized under the laws of the State of Nebraska.

Sunderland Brothers Company was originally founded in 1883, and has continued to operate since

such time selling tile, stone, coal, cement, and other building supplies in Omaha and the

surrounding states.

       7.       Samsara Surfaces LLC ("Samsara"), is a limited liability company organized and

formed under the laws of the State of Georgia.

       8.       In June 2019, Samsara purchased the assets of Sunderland and has operated the

Sunderland business in Nebraska, Kansas, Iowa and Missouri thereafter.

       9.       On information and belief, in October and November 2020 alone, Sati made eight

(8) shipments of hard surface material to Sunderland in Omaha, Nebraska, and numerous more

before and since.

       10.      Animesh Jaiswal ("Jaiswal") is a resident of and domiciled in the State of Virginia.

       11.      Jaiswal is the CEO of Samsara, and is a principal operator of Sunderland in

Nebraska and routinely works at and operates the Omaha Sunderland location.

       12.      At all relevant times, Jaiswal was also acting as an agent and representative of Sati.

       13.      On information and belief, Alok Jaiswal ("Alok") is a resident of and domiciled in

the State of Georgia.

                                             Page 2 of 19
             8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 3 of 19 - Page ID # 3




       14.      At all relevant times, Alok was an employee, officer or other agent for Defendant

Samsara.

       15.      At all relevant times, Alok was also acting as an agent and representative of Sati.



                                 JURISDICTION AND VENUE

       16.      There is complete diversity of citizenship between AuSable, Samsara, Sati, Alok

and Jaiswal and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

Accordingly, this Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332.

       17.      This Court has personal jurisdiction over Sati, Alok, Jaiswal and Samsara because

each party is employed by Samsara, the Sunderland business and/or otherwise conducts business

in and has adequate minimum contacts with the State of Nebraska.

       18.      Venue is proper in the District of Nebraska. A substantial part of the property that

is the object of the litigation, the Sunderland tile and hard surface business, is located in this

district. Therefore, venue is proper in the District of Nebraska pursuant to 28 U.S.C. § 1391(b)(2).



                     FACTUAL ALLEGATIONS/CAUSES OF ACTION

       19.      In the early 2000s, Galvez was the President and CEO of Florida Tile Inc. ("Florida

Tile"), one of the largest manufacturers and distributors of tile and stone in the United States. At

that time, Florida Tile owned and operated thirty-five (35) wholesale distributors of tile.

       20.      Florida Tile conducted business with various wholesale distributors of tile across

the country, one of which was Sunderland in Omaha; in fact, Florida Tile was one of Sunderland' s

largest tile suppliers from the early 2000s through 2019.

       21.      Consequently, Galvez and John Sunderland, the former CEO of Sunderland,

                                            Page 3 of 19
             8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 4 of 19 - Page ID # 4




became business acquaintances and have known each other since at least 2003. They maintained

a professional relationship during the years that Florida Tile supplied Sunderland with products.

       22.      In 2005, Galvez acquired Elgin Butler Company, a glazed ceramic manufacturing

firm in a related industry to Sunderland, and Galvez, for Elgin Butler Company, and John

Sunderland engaged in a dialogue regarding a possible distribution agreement.

       23.      Throughout the years, Galvez and Mr. Sunderland have remained connected on

various social media platforms, and had multiple discussions regarding the possible distribution

by Sunderland of products manufactured by businesses affiliated with Galvez.

       24.      Additionally, Galvez and Mr. Sunderland remained connected for over the past

seventeen (17) years personally, through the tile industry network, and through mutual friends.



                      THE AUSABLE-SUNDERLAND TRANSACTION

       25.      In 2019, Galvez attended "Coverings 2019" in Orlando, Florida, a trade show for

the worldwide tile and stone industry.

       26.      Prior to attending Coverings, Galvez became aware of the stressed financial

condition of Sunderland, and was informed of the possibility to invest in Sunderland at the show.

       27.      Galvez contacted Mr. Sunderland to discuss the possibility of saving Sunderland

from the threat of liquidation.

       28.      Galvez' suggested plan was to form a new entity that would be a strategic acquirer

for Sunderland, and then to acquire and re-capitalize the business as part of this new entity (the

"AuSable-Sunderland Transaction").

       29.      Galvez has experience in this type of arrangement, having purchased a large

distressed tile distributor in a § 363 bankruptcy sale, which led to the rehabilitation and highly

                                           Page 4 of 19
              8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 5 of 19 - Page ID # 5




profitable sale of such company for investors and management alike.

       30.       On or about May 6, 2019, after extensive research and negotiation between the

parties, the AuSable-Sunderland Transaction commenced when the parties signed an exclusive

agreement for AuSable to purchase the assets of Sunderland.

       31.       This AuSable-Sunderland Transaction was expressed by a Letter of Intent ("LOI")

signed by Galvez and Mr. Sunderland.

       32.       The AuSable-Sunderland Transaction included the purchase of the company assets,

and contemplated a continuing role for Mr. Sunderland, retention of employees and assumption of

leases of Sunderland.

       33 .      The majority of the purchase price for the AuSable-Sunderland Transaction would

be allocated to preserving and maintaining the venerable (over 70 year-old) brand, the sales

engendered by that brand, as well as supporting the exclusive distribution channel it represented.

       34.       AuSable proposed, structured and oversaw the AuSable-Sunderland Transaction,

with representatives of AuSable traveling to Omaha to perform due diligence, obtain and review

necessary documentation to substantiate the Transaction, and to negotiate with Sunderland' s

investment banker.

       35.       The AuSable-Sunderland Transaction was only possible because of the significant

experience and skill of AuSable, as well as the personal connection of Galvez with Mr. Sunderland.

       36.       Contemporaneously with the negotiations and conduct of due diligence, AuSable

began discussions with potential equity partners for the AuSable-Sunderland Transaction.

       37.       Based on its knowledge of prior transactions and suitability, AuSable specifically

sought foreign investors seeking an enlarged distribution footprint in the United States.

        38.      AuSable believed this class of potential investors could benefit from both the

                                            Page 5 of 19
              8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 6 of 19 - Page ID # 6




financial investment and from the increased distribution opportunities gained by participation in

the ownership of the entity acquiring Sunderland's assets.

       39.       On or about April 10, 2019, Galvez arranged an initial meeting in Florida between

AuSable and representatives of Sati, and Galvez also traveled to Bangalore, India for a subsequent

full-day meeting.

       40.       Following extensive negotiations, AuSable and Sati agreed to proceed as equity

partners in the AuSable-Sunderland Transaction, with final terms to be formalized during the

ongoing due diligence period.

       41 .      As consideration for forming and finding the AuSable-Sunderland Transaction,

AuSable would receive Thirty Four Percent (34%) ownership stake in the entity acquiring

Sunderland's assets.

       42.       As further consideration for AuSable, it would participate in the Board of the newly

formed entity with at least one (1) Board seat, and it would be paid One Hundred Eighty Thousand

Dollars ($180,000.00) for ongoing managerial consulting services after formation of the new

acquiring entity.

       43.       As consideration for providing the majority of the cash required at closing of the

AuSable-Sunderland Transaction, Sati would receive the remaining ownership interest, an

immediate controlling interest in the newly-formed company at closing.

       44.       As further consideration, Sati could purchase AuSable's equity in the newly formed

entity two years after closing the AuSable-Sunderland Transaction.



                              SATl'S ADDITIONAL CONDITIONS

       45.       The AuSable-Sunderland Transaction moved forward, with AuSable and Sati now

                                             Page 6 of 19
              8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 7 of 19 - Page ID # 7




working together as future equity owners and Board members on the deal, until the beginning of

June 2019.

        46.      Up to and including this time, Galvez conveyed to Sati that Sunderland was a

deeply distressed company, and characterized it on multiple occasions as a "melting ice cube."

        47.      Consequently, the parties understood this salient point and recognized that "time

was of the essence" to successfully maintain the customer base and keep the business open as part

of the AuSable-Sunderland Transaction.

        48.      As the motivating force for the deal, AuSable suggested strong, experienced

candidates to serve on the executive team after the acquisition.

        49.      AuSable generated and presented a draft business plan for the Sunderland-

controlling entity.

        50.      AuSable attempted to continue to move ahead expeditiously to halt the liquidation

of Sunderland while the company still existed.

        51.      While AuSable continued to move forward, it became aware of multiple issues with

Sati.

        52.      Although having actual knowledge of Sunderland's financial condition and that

time was of the essence, Sati made no attempt to close the AuSable-Sunderland Transaction

expeditiously.

        53.      Instead, Sati intentionally delayed closing which risked liquidation and total

devaluation of the Sunderland business and brand, thereby threatening to render the AuSable-

Sunderland Transaction worthless.

        54.      Further, rather than following the experienced advice of AuSable, Sati ignored or

never read the business plan.

                                            Page 7 of 19
              8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 8 of 19 - Page ID # 8




       55.       Instead of using AuSable's suggested executive candidates or another experienced

candidate, Sati nominated Defendant Jaiswal, on information and belief a representative and

insider of Sati, to be the CEO of the newly formed entity with full authority starting at closing.

       56.       Mr. Jaiswal had only briefly worked in the building products industry prior to his

nomination and had no experience in management or even working in the private sector. Further,

Defendant Jaiswal had no network of customers or suppliers in the business, nor in any hard

surfaces or building products-related business beyond his 12 weeks as a Sati employee.

       57.       On information and belief, Defendant Jaiswal was a close University friend of one

of the Principals of Sati, and a motivating factor for the AuSable-Sunderland Transaction was to

provide a new career path for Defendant Jaiswal.

       58.       AuSable challenged Sati's recommendation of a "first-time" manager for a

distressed and unfamiliar business.

        59.      However, AuSable was informed that Defendant Jaiswal's employment as CEO

was a new, additional condition to funding the AuSable-Sunderland Transaction at closing.

        60.      Sati also insisted on structuring the AuSable-Sunderland Transaction in such a way

that would require large amounts of equity rather than a more conventional combination of equity

and subordinate debt.

        61.      A combination of debt and equity would have enabled additional outside investors

to participate at a lower cost. Sati's insistence on equity gave it a higher priority and protected its

cash in the capital structure, while still allowing Sati to maintain control. This effectively shut out

other investors from the AuSable-Sunderland Transaction because of the possible very high cost

of entry.

        62.      In addition to Sati's failure to move forward with haste, Defendant Jaiswal revealed

                                             Page 8 of 19
             8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 9 of 19 - Page ID # 9




his inexperience by indicating, incorrectly, to key Sunderland employees that the AuSable-

Sunderland Transaction had been finalized and signed before it actually occurred. His statements

put both Sunderland and AuSable in a worse negotiating position.



                                  RE-TRADING STRATEGY

       63.      Given the adverse interactions with Sati and the potential candidacy of Defendant

Jaiswal to be CEO ofNewco, AuSable concluded that the only way to save Sunderland, as well as

AuSable's considerable investment up to that point, was to address the multiple issues that had

arisen with the AuSable-Sunderland Transaction.

       64.      On June 8-9, 2019, a lengthy and informed discussion and negotiation between

Defendant Jaiswal and Alok (for Defendant Sati), Galvez and another representative of AuSable,

occurred regarding the status of the AuSable-Sunderland Transaction.

       65.      Defendants Jaiswal and Alok represented that Sati would pay AuSable for its

considerable services used to obtain the AuSable-Sunderland Transaction.

       66.      Based on the representations of Defendants Jaiswal and Alok, Sati agreed to pay

AuSable as an accord for the AuSable-Sunderland Transaction.

       67.      The accord included AuSable's agreement to accept Two Hundred Thousand

Dollars ($200,000.00) at closing, rather than the equity in Sunderland and Board positions

originally pledged as consideration.

       68.      The accord was offered by Defendants Jaiswal and Alok, and its terms were

expressly stated that in exchange for $200,000 to be paid to AuSable at closing, AuSable agreed

to provide Sati the assignment of all of its rights to purchase Sunderland and to continue the use

of its relationships to complete the contemplated transaction (the "Accord").

                                           Page 9 of 19
         8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 10 of 19 - Page ID # 10



       69.     The Accord was in exchange for the release of AuSable's interest in the exclusive

right to purchase Sunderland expressed by the Letter of Intent executed by Galvez and Mr.

Sunderland, AuSable's agreement to forgo its equity interest in the newly formed entity and any

future upside in the sale of the equity of the business, release any claim to board position(s), and

forgo any ongoing consulting fees.

       70.     Pursuant to the Accord, AuSable exited the contemplated transaction pre-closing

and agreed to assign all of AuSable's rights to purchase Sunderland pursuant to the LOI, and forgo

the other benefits of the Transaction.

       71.     On or about June 21, 2019, the designated acquiring company, Samsara, closed on

the asset purchase of Sunderland.

       72.     However, Defendants did not remit payment of the $200,000.00 to AuSable.

       73.     To date, Defendants have not made any payment for AuSable.

       74.     Almost immediately thereafter, Defendants informed AuSable that they intended

to renegotiate the Accord, rather than honoring the negotiated buyout from the AuSable-

Sunderland Transaction.

       75.     These tactics are part of Defendants' strategy of "re-trading", which is getting a

transaction under contract, then renegotiating the price after significant steps have been taken

toward its consummation.

        76.    AuSable has rejected the terms of any further "re-trading", renegotiations,

additional accord or modification.


                           FIRST THEORY OF RECOVERY
       BREACH OF CONTRACT/FAILURE TO SATISFY ACCORD¥ SPECIFIC PERFORMANCE

        77.    AuSable repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

                                           Page 10 of 19
         8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 11 of 19 - Page ID # 11




       78.     AuSable and Defendants agreed to certain terms regarding the respective

obligations and rights under the AuSable-Sunderland Transaction, with each party giving and

receiving consideration for said agreement.

       79.     AuSable was to receive Thirty Four Percent (34%) ownership stake in the entity

acquiring Sunderland's assets (which eventually was Defendant Samsara), a seat on the Board of

the newly formed entity, as well as offer managerial and consulting services after formation of the

newly-created company.

       80.     Defendant Sati was to receive the remaining ownership interest (66%), controlling

interest on the Board in the newly-formed company at closing and the right to purchase AuSable's

equity two years after closing the AuSable-Sunderland Transaction.

       81.     Rather than fulfilling the AuSable-Sunderland Transaction as contemplated,

AuSable and Defendants entered into an Accord, offered by Defendants Jaiswal and Alok.

       82.     The terms of such Accord as offered by Defendants and accepted by AuSable were

simple: in exchange for $200,000 to be paid to AuSable at closing, AuSable agreed to release its

claim to equity and a Board position, assign to Defendants its right to purchase Sunderland as

memorialized in the LOI, and to use AuSable's relationship with Sunderland to complete the asset

purchase.

       83.     The terms of this Accord are consistent with the AuSable-Sunderland Transaction,

and only provide a new mode of discharging the obligations of said deal.

       84.     AuSable performed the Accord, and Defendant Samsara closed on the asset

purchase of Sunderland.

        85.    However, in breach of the Accord, Defendants failed to remit payment of the

$200,000.00 to AuSable.

                                           Page 11 of 19
         8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 12 of 19 - Page ID # 12




       86.     Having breached the Accord by failing to satisfy its terms, AuSable is entitled to

the terms and conditions of the original AuSable-Sunderland Transaction for Defendants' failure

to satisfy the Accord.

       WHEREFORE, AuSable requests the Court find that there was an enforceable contract

between AuSable and Defendants regarding the asset purchase of Sunderland, to include the

ownership and management ofSamsara; that the parties entered into an Accord as provided above;

that AuSable has satisfied all required conditions, but that Defendants failed to perform the Accord

and/or otherwise failed to satisfy the terms of the parties' Accord; as a result of such failure to

satisfy or perform the terms of the Accord, that AuSable is entitled to equitable specific

performance of the terms of the original AuSable-Sunderland Transaction; that this Court should

find that AuSable is the owner of Thirty-Four Percent (34%) of Samsara Surfaces LLC, and

entitled to all right and benefits of such membership interest; find that AuSable, or its designee, is

entitled to participate in the management of Samsara or any applicable management board; order

Defendants to enter into the corporate records of Defendant Samsara that AuSable is the owner of

such membership interest and that it is a Manager of Samsara, with all corporate authority granted

to such Managers; and for such other relief as is just and proper.



                                 SECOND THEORY OF RECOVERY
                         BREACH OF CONTRACT¥ MONETARY JUDGMENT


        87.     AuSable repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

        88.     AuSable and Sati agreed to fund the AuSable-Sunderland Transaction, with each

party receiving valuable consideration for the agreement.

        89.     As an alternative to the foregoing Count I, the parties entered into a Novation of



                                            Page   12   of 19
         8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 13 of 19 - Page ID # 13



the AuSable-Sunderland Transaction, in which Defendants would discharge their obligations

thereunder by paying AuSable $200,000 at closing.

       90.     AuSable was the efficient procuring cause for the transaction between Defendants

and Sunderland.

       91.     In fact, Pankaj Chaudhary, the founder, director and Board Member of Sati and

member of the Board of Directors of Samsara, acknowledged that AuSable was entitled to

compensation for its role in the AuSable-Sunderland transaction.

       92.     Defendants breached the Agreement between AuSable and Defendants by failing

to pay AuSable $200,000.

       93.     Instead, Defendants refused to remit payment and have, instead, attempted to

renegotiate the terms of the payment.

       94.     As a result of Defendants' breach, AuSable has been damaged.

       WHEREFORE, AuSable requests the Court find that there was an enforceable contract

between AuSable and Defendants regarding the asset purchase of Sunderland, to include the joint

ownership and management of Samsara; that the parties entered into a novation of such agreement,

as provided above; that pursuant to such novation, Defendants were obligated to remit payment of

$200,000.00 to AuSable in discharge of its other obligations under the AuSable-Sunderland

Transaction; find that Defendants breached said novation, and that as a result, AuSable has been

damaged in the amount of $200,000; that AuSable's damages are liquidated, and that prejudgment

interest should commence as of June 21, 2019, the date of the asset purchase closing of Sunderland

by Defendants; enter a judgment for post-judgment interest from the date of judgment herein; and

for such other relief as is just and proper.




                                               Page 13 of 19
         8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 14 of 19 - Page ID # 14




                                 THIRD THEORY OF RECOVERY
                        JOINT VENTURE - BREACH OF FIDUCIARY DUTY


       95.     AuSable repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

       96.     AuSable and Sati entered into a joint venture to effectuate the AuSable-Sunderland

Transaction, whereby AuSable provided experience, knowledge, and consulting services, and Sati

provided the majority of the funding.

       97.     As a result of the joint venture, AuSable and Sati agreed that AuSable would receive

ownership in the newly formed joint venture company.

       98.     As further consideration for AuSable, it would participate in the Board of the newly

formed entity, and it would be paid $180,000.00 for ongoing managerial consulting services after

formation of the new entity.

       99.     As consideration for providing the majority of the cash required at closing of the

AuSable-Sunderland Transaction, AuSable and Sati agreed that Sati would receive the remaining

ownership interest, and Sati could purchase AuSable's equity in the newly formed entity two years

after closing the AuSable-Sunderland Transaction.

       100.    The parties had an expressed, or alternatively implied, agreement to engage in the

business of acquiring Sunderland and operating as joint owners and managers.

        101.   They shared a mutual interest in obtaining the profits and benefits of the Sunderland

business through the AuSable-Sunderland Transaction and their joint efforts toward the asset

acquisition.

        102.   The parties had equal authority in such an endeavor, thereby constituting a joint

venture between Sati and AuSable for the asset purchase of Sunderland.

        103.   As parties to a joint venture, AuSable, Samsara and Sati had a fiduciary relationship



                                           Page 14 of 19
         8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 15 of 19 - Page ID # 15




whereby each had fiduciary duties to each other, including a right to expect the utmost good faith

and square dealing in all matters which relate to their common interest: effectuating the AuSable-

Sunderland Transaction.

       104.    The following acts and om1ss10ns constitute a breach of Samsara and Sati' s

fiduciary duties to AuSable:

                   a. Delaying the closing;

                   b. Structuring the ownership to discourage additional investors;

                   c. Insisting Jaiswal be the CEO of the new venture as a condition to funding;

                   d. Prematurely disclosing the existence of the agreement;

                   e. Failing to provide AuSable with thirty-four percent (34%) interest m

                        Samsara, a management position and the post-closing consulting

                        agreement;

                   f.   Failing to pay AuSable $200,000 at closing;

                   g. Employing re-trading throughout the relationship of the parties; and

                   h. Such other acts or omissions to be established at trial or dispositive motion.

        105.   AuSable has suffered damages as a result of these breaches.

       WHEREFORE, AuSable requests the Court find that Sati and AuSable entered into a joint

venture, the interest of which was to effectuate the AuSable-Sunderland Transaction and to jointly

own and operate the resulting for-profit business; that as a result of that joint venture, Sati and

AuSable had a fiduciary relationship and had fiduciary duties to each other; find that Sati breached

its fiduciary duties by failing to act in good faith and fair dealing; find that as a result of such

fiduciary breach, AuSable has been damaged in an amount no less than $200,000.00; find that

AuSable's damages are liquidated, and that prejudgment interest should commence as of June 21,

                                           Page 15 of 19
           8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 16 of 19 - Page ID # 16




2019, the date of the asset purchase closing of Sunderland by Defendants; enter a judgment for

post-judgment interest from the date of judgment herein; and for such other relief as is just and

proper.



                                 FOURTH THEORY OF RECOVERY
                                FRAUDULENT MISREPRESENTATION

          106.   AuSable repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

          107.   As part of the AuSable-Sunderland Transaction, AuSable and Defendants agreed

to terms regarding funding, co-ownership and management of Samsara.

          108.   After entering into such agreement, Defendants rendered the contemplated

transaction impossible by delaying the closing, structuring the ownership to discourage additional

investors, and by insisting that an inexperienced individual should be the CEO of the new venture.

          109.   As a result, on June 9, 2019, Defendants Jaiswal and Alok, as representatives of

Sati, represented that AuSable would be paid Two Hundred Thousand Dollars ($200,000.00) at

closing of the asset purchase, rather than AuSable receiving equity and managerial responsibility

as originally intended.

          110.   Alternatively or additionally, Defendants Jaiswal and Alok, as representatives of

Samsara, represented that AuSable would be paid Two Hundred Thousand Dollars ($200,000.00)

at closing of the asset purchase, rather than AuSable receiving equity and managerial responsibility

as originally intended.

          111.   This representation by Defendants Jaiswal and Alok, along with the other actions

taken by Defendants, was part of an ongoing campaign of re-trading, which eventually led to

removal of AuSable from the AuSable-Sunderland Transaction.



                                             Page 16 of 19
          8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 17 of 19 - Page ID # 17



       112.    At the time Defendants made the representation regarding payment of the $200,000,

they were aware that the representation was false, or made recklessly without knowledge of its

truth and as a positive assertion, because of the re-trading strategy.

        113.   Almost immediately after closing, Defendants informed AuSable that they did not

intend to remit payment of the $200,000 as represented.

        114.   Defendants made the representation with the intention that AuSable should rely on

it, which it reasonably did, and as a result, AuSable suffered damage in (a) the lost benefit of the

AuSable-Sunderland Transaction bargain, and (b) the pecuniary loss of the funds as a result.

        115.   Because Defendants Jaiswal and Alok committed fraud, they are not shielded from

personal liability by the corporate or other business entity.

        116.    Because they were acting within their corporate capacity, Defendants Sati and/or

Samsara should be vicariously liable for Defendants Jaiswal and Alok's misrepresentation, and

AuSable's resulting damages.

        WHEREFORE, AuSable requests the Court find that Defendants Jaiswal and Alok

fraudulently induced AuSable into the Accord agreement through Defendant Jaiswal' s

misrepresentations; find that as a result, AuSable suffered damage in (a) the lost benefit of the

AuSable-Sunderland Transaction bargain, and (b) the pecuniary loss of $200,000; based on such

misrepresentation, permit AuSable to disaffirm the Accord, and to place it in the position it would

have been "but for" Defendants' misrepresentation, to wit: ownership, management and other

interests of the AuSable-Sunderland Transaction; alternatively, enter judgment against

Defendants, jointly and severally, for damages incurred by such misrepresentations, in the amount

of $200,000; find that AuSable's damages are liquidated, and that prejudgment interest should

commence as of June 21, 2019, the date of the asset purchase closing of Sunderland by Defendants;

                                            Page 170£19
          8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 18 of 19 - Page ID # 18




and for such other relief as is just and proper.



                                  FIFTH THEORY OF RECOVERY
                                 NEGLIGENT MISREPRESENTATION

        117.    AuSable repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

        118.    Defendants had a duty to supply truthful information to AuSable.

        119.    On June 9, 2019, Defendants Jaiswal and Alok negligently misrepresented that

Defendants would pay AuSable $200,000.

        120.    At the time Defendants made the representation regarding payment of the $200,000,

they failed to exercise reasonable care or competence in obtaining or communicating the

information relating to Defendants' payment of this amount.

        121.    Defendants made the representation with the intention that AuSable should rely on

it, which it reasonably did, and as a result, AuSable suffered damage in (a) the lost benefit of the

AuSable-Sunderland Transaction bargain, and (b) the pecuniary loss of $200,000.

        WHEREFORE, AuSable requests the Court find that Defendants Jaiswal and Alok

negligently misrepresented the payment of funds to AuSable; that such representation induced

AuSable into the Accord agreement; find that as a result, AuSable suffered damage in the amount

of $200,000; find that AuSable's damages are liquidated, and that prejudgment interest should

commence as of June 21, 2019, the date of the asset purchase closing of Sunderland by Defendants;

and for such other relief as is just and proper.



                                   SIXTH THEORY OF RECOVERY
                                        QUANTUM MERUIT

        122.    AuSable repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

                                             Page 18 of 19
          8:21-cv-00129 Doc # 1 Filed: 03/25/21 Page 19 of 19 - Page ID # 19




        123.    In the absence of a contractual agreement between the parties, the Defendants

benefitted from the origination, due diligence, information and assistance of AuSable in

purchasing the assets of Sunderland.

        124.    Justice, fairness and equity require Defendants to disgorge a benefit that they have

unjustifiably obtained at the expense of AuSable.

        WHEREFORE, in the absence of a contractual relationship between the parties, AuSable

requests the Court find that Defendants were unjustly enriched by AuSable's actions and assistance

in the Sunderland asset purchase; find that as a result, Defendants were enriched by AuSable in

the amount to be determined at trial or other dispositive hearing, but in no event less than $200,000;

find that AuSable's damages are liquidated, and that prejudgment interest should commence as of

June 21, 2019, the date of the asset purchase closing of Sunderland by Defendants; and for such

other relief as is just and proper.



        DATED March jt/ , 2021

                                                 E CAPITAL PARTNERS, LLC, Plaintiff


                                By:
                                       Rodney C. D lquist, Jr., #23912
                                       Dornan, Troia, Howard, Breitkreutz & Conway PC, LLO
                                       1403 Farnam Street, Suite 232
                                       Omaha, NE 68102
                                       (402) 884-7044
                                       (402) 884-7045 fax
                                       Rodney@dltlawyers.com
                                       Attorney for Plaintiff




                                            Page 19 of 19
